DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2022 was filed after the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations of “slightly negative” and “slightly positive” (refer to at least independent claims 1 and 22) are unclear. After giving the claims their broadest reasonable interpretation, the boundaries of “slightly” negative and “slightly” positive are not clearly defined, and therefore, making the claim indefinite. For examination purposes, the “slightly negative conjugate field” and the “slightly positive conjugate field” are going to be examined as --negative conjugate field-- and --positive conjugate field-- respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lacaze et al. (“Efficiency improvements of a double acting reciprocating magnetic refrigerator” Cryogenics, Elsevier, Kidlington, Gb, vol. 23, no. 8, August 1, 1983, pages 427-432, as provided by Applicant; refer to attached translation).
Regarding claim 1, Lacaze discloses a method of realizing a ferroic response, the method comprising:
applying a positive or negative conjugate field (refer to Fig. 7a, and page 430, col. 2, par. 1 from the Real Cycle), which is of a first polarity, to a ferroic material (refer to the ferroic material as can be seen from Fig. 4) to obtain a substantially minimized entropy of the ferroic material; and 
applying a negative or a positive conjugate field which is of a second polarity opposite the first polarity, (refer to Fig. 7a, wherein a conjugate field of opposite polarity is applied), to the ferroic material to obtain a substantially maximized entropy of the ferroic material.

Regarding claim 5, Lacaze meets the claim limitations as disclosed above in the rejection of claim 1. Further, Lacaze discloses wherein the applying of the positive or the negative and the negative or the positive conjugate fields comprises applying the conjugate field in an alternating pattern (refer to the alternating pattern as can be seen from Fig. 7a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacaze et al. (“Efficiency improvements of a double acting reciprocating magnetic refrigerator” Cryogenics, Elsevier, Kidlington, Gb, vol. 23, no. 8, August 1, 1983, pages 427-432) in view of Cui (US 2012/0273158).
Regarding claim 4, Lacaze meets the claim limitations as disclosed above in the rejection of claim 1. Further, Lacaze discloses the ferroic material, but fails to explicitly disclose an elasto-caloric material and the positive or the negative and the negative or the positive conjugate fields comprise at least stress fields.
However, Cui teaches that it is known in the art of refrigeration, to provide an elasto-caloric material which is transformed by the application of a stress field (refer to par. 40, lines 1-5), in order to provide a cooling technology that is cost effective, highly efficient, and environmentally friendly (refer to par. 14, lines 3-5).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Lacaze by providing an elasto-caloric material and the positive or the negative and the negative or the positive conjugate fields comprise at least stress fields in view of the teachings by Cui, in order to provide a cooling technology that is cost effective, highly efficient, and environmentally friendly.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacaze et al. (“Efficiency improvements of a double acting reciprocating magnetic refrigerator” Cryogenics, Elsevier, Kidlington, Gb, vol. 23, no. 8, August 1, 1983, pages 427-432).
Regarding claim 21, Lacaze meets the claim limitations as disclosed above in the rejection of claim 1. Further, Lacaze discloses wherein the applying of the positive or the negative and the negative or the positive conjugate fields comprises applying the conjugate field in an alternating pattern (refer to the alternating pattern as can be seen from Fig. 7a), but fails to explicitly disclose one or more of: a linear ramping up to a peak with a single slope and a linear ramping down from the peak with a single slope of the first and second conjugate fields; an application of the first and second conjugate fields in a flattened sine wave pattern comprising a sine wave pattern in regions of minimal amplitude and flat patterns in regions of maximum amplitude; and an application of the first and second conjugate fields in multiple discrete increasing steps and multiple discrete decreasing steps.
However, it appears that the method according to Lacaze would operate equally well with the applying of the positive or the negative and the negative or the positive conjugate fields comprising one or more of: a linear ramping up to a peak with a single slope and a linear ramping down from the peak with a single slope of the first and second conjugate fields; an application of the first and second conjugate fields in a flattened sine wave pattern comprising a sine wave pattern in regions of minimal amplitude and flat patterns in regions of maximum amplitude; and an application of the first and second conjugate fields in multiple discrete increasing steps and multiple discrete decreasing steps. Further, applicant has not disclosed that said applications solve any stated problem, indicating simply that FIGS. 4A, 4B, 4C, 4D, 4E and 4F provide examples of conjugate field application options, it is to be understood that other options exist in addition to or beyond what is disclosed herein. For example, one or more of the application options disclosed herein may include a constant or unchanging field application period in which an applied conjugate field is maintained at a predefined level. As another example, the various conjugate field application options may be combined with at least one or more of the other conjugate field application options in a hybridized case. As yet another example, a conjugate field application option may be modified or changed outright during an application thereof based on some combination of current conditions and material response information.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Lacaze such that the applying of the positive or the negative and the negative or the positive conjugate fields comprises one or more of: a linear ramping up to a peak with a single slope and a linear ramping down from the peak with a single slope of the first and second conjugate fields; an application of the first and second conjugate fields in a flattened sine wave pattern comprising a sine wave pattern in regions of minimal amplitude and flat patterns in regions of maximum amplitude; and an application of the first and second conjugate fields in multiple discrete increasing steps and multiple discrete decreasing steps because it appears to be an arbitrary design consideration which fails to patentably distinguish over Lacaze.

Allowable Subject Matter
Claims 22-26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed on 06/15/2022, with respect to claims 1, 4 and 5 have been fully considered and are persuasive. Therefore, the previous rejections under 35 USC 102 and 103 have been withdrawn. This Office Action is being made Non-Final in order to afford Applicants the opportunity to respond to the new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763